Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
      Claim 8 is drawn to a computer readable medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention.  Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.  Dependent claims 9-13 are rejected for the same reason as claim 8.
     A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
     A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:  
          A process, or
          A machine, or
          A manufacture, or


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US 9808061 B2) in view of Thiebaut et al. (US 20190098978 A1) and Goldman et al. (US 20180027940 A1).
In regards to claim 1, Ford teaches a hair style device comprising an exposed heating surface (such as zone heatable plates), a heating component (such as a heater) configured to heat the exposed heating surface (Column 6, lines 3-20).  Ford further teaches a temperature sensor configured to measure a temperature of at least the exposure heating surface (Column 6, lines 53-62).  Ford further teaches a heating element interface coupled to the heating element (Column 1, line 64-Column 2, line 3).  Ford however fails to teach a network communication circuit, a device controller that includes a control circuit configured to provide a control signal to the heating element to modify operation of the heating element.
Thiebaut on the other hand teaches the communication interface (I/F) 205 can include circuitry and hardware for communication with a client device 120. The communication interface 205 may include a network controller such as BCM43342 Wi-Fi, Frequency Modulation, and Bluetooth combo chip from Broadcom, for interfacing with a network coupled to communicate with the hair styling device (Paragraph 40). Furthermore, Thiebaut teaches the interface controlling the hairdresser device wirelessly (Paragraph 62).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Thiebaut’s teaching with Fords teaching, in order to essentially pair a hair appliance with a remote control device to effectively control the device wirelessly.
Furthermore Ford modified fails to teach instruction received over the network from an application  Goldman on the other hand teaches the use of a remote device having an application such that 
In regards to claim 3, Ford modified via Goldman teaches a status manager configured to in response to a request for a status profile regarding the hair styling device, determine at least one operational characteristic of the hair styling device, such as data pertaining to sensor mechanism s as wells as information relating to the actuators (Paragraphs 30 76).  Thereafter generating a status message, that includes the status profile for transmitting by the network communication circuit over to the network application (Paragraph 76).
In regards to claim 7, Ford modified teaches the hair styling device having a battery power supply (Column 16, line 33), hence would power the device when/if not connected to an outlet.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US 9808061 B2) in view of Thiebaut et al. (US 20190098978 A1) and Goldman et al. (US 20180027940 A1), as applied to claim 1 above, and further in view of Yang et al. (US 20170163437 A1).
In regards to claim 2, Ford modified fails to teach a command status monitor configured to generate a success or fail message indicative of a success or failure of the instruction in the hair styling device by the network communication circuit over the network to the application.  Yang on the other hand teaches a failed message indicative of a failed message via failed authentication message and/or failed instruction by way of an error message (Paragraphs 173, 175).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Yang’s teaching with Ford modified’s teaching in order to notify he user that the device to device pairing is functioning accordingly.

Claims 4 and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US 9808061 B2) in view of Thiebaut et al. (US 20190098978 A1) and Goldman et al. (US 20180027940 A1) as applied to claim 3 above, and further in view of Nohra (US 20160087554A1).

In regards to claim 5, Ford modified via Nohra teaches the on/off status of the hair styling device (Paragraph 20).  Furthermore, Goldman teaches the status of the temperature of at least one of the heating element of the exposed heating surface (Paragraphs 18, 30, 36).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US 9808061 B2) in view of Thiebaut et al. (US 20190098978 A1), Goldman et al. (US 20180027940 A1) and Yang et al. (US 20170163437 A1) as applied to claim 2 above, and further in view of Kant (US 20160219141 A1).
In regards to claim 6, Ford modified fails to teach a network connection configure to receive via the network communication circuit  a pair request indicating a request to pair the hair styling device with a user device  that contains the application.  Kant on the other hand teaches a network connection configure configured to receive via  the network communication circuit , a pair request  indicating a request to pair an appliance device with a user device that contains the application (Figure 4, Paragraph 22).  Kant further teaches transmitting to the user device via network an appliance identifier specific to an appliance (this is commonly done using Bluetooth connection/pairing protocol) (Paragraphs 22, 23), furthermore, receiving from the user device via network communication information forth network to connect the network based on the network communication information (Paragraph 23).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Kant’s teaching with Ford modified’s teaching in order to successfully link the user device to a hair styling device.

Claims 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nohra (US 20160087554 A1) in view of Thiebaut et al. (US 20190098978 A1).

In regards to claim 10, Nohra modified teaches the status profile including an indication of whether the hair styling/appliance device is powered on (Paragraph 20).
In regards to claim 12, Nohra modified via Thiebaut teaches a user configure configured to receive user account information that was input to the user interface (Paragraph 90) and transmit the user account information over the network to a server via network transmitting capabilities, the server maintained the user account information in association with a hair styling device identifier specific to the hair styling device (Paragraph 97).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nohra (US 20160087554 A1) in view of Thiebaut et al. (US 20190098978 A1), as applied to claim 8 above, and further in view of Yang et al. (US 20170163437 A1).
In regards to claim 9, Nohra modified fails to teach a command status monitor configured to generate a success or fail message indicative of a success or failure of the instruction in the hair styling device by the network communication circuit over the network to the application.   Yang on the other hand teaches a failed message indicative of a failed message via failed authentication message and/or failed .


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nohra (US 20160087554 A1) in view of Thiebaut et al. (US 20190098978 A1), as applied to claim 8 above, and further in view of Kant (US 20160219141 A1).
In regards to claim 11, Nohra modified fails to teach a network connection configure to receive via the network communication circuit  a pair request indicating a request to pair the hair styling device with a user device  that contains the application.  Kant on the other hand teaches a network connection configure configured to receive via  the network communication circuit , a pair request  indicating a request to pair an appliance device with a user device that contains the application (Figure 4, Paragraph 22).  Kant further teaches transmitting to the user device via network an appliance identifier specific to an appliance (this is commonly done using Bluetooth connection/pairing protocol) (Paragraphs 22, 23), furthermore, receiving from the user device via network communication information forth network to connect the network based on the network communication information (Paragraph 23).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Kant’s teaching with Nohra modified’s teaching in order to successfully link the user device to a hair styling device.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nohra (US 20160087554 A1) in view of Thiebaut et al. (US 20190098978 A1), as applied to claim 8 above, and further in view of Jablokov et al. (US 10061288 B2).
In regards to claim 13, Nohra modified fails to teach the transmission of a location of the user device to the server in response to receiving a distance exceeding alert indicating a distance of the use device from the hair style device exceeding a predetermined distance. 
.

Claim 14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US 9808061 B2) in view of Goldman et al. (US 20180027940 A1).
In regards to claim 14, Ford teaches a hair style device comprising an exposed heating surface (such as zone heatable plates), a heating component (such as a heater) configured to heat the exposed heating surface (Column 6, lines 3-20).  Ford further teaches a temperature sensor configured to measure a temperature of at least the exposure heating surface (Column 6, lines 53-62).  Ford further teaches a heating element interface coupled to the heating element (Column 1, line 64-Column 2, line 3).  Ford however fails to teach a network communication circuit, a device controller that includes a control circuit configured to provide a control signal to the heating element to modify operation of the heating element.
Furthermore Ford fails to teach instruction received over the network from an application  Goldman on the other hand teaches the use of a remote device having an application such that instructions may be communicated to the hair styling device accordingly (Abstract; Paragraphs 35, 74).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Goldman’s teaching with Ford’s teaching in order to effectively transfer control instructions as well as software updates to a hair styling device remotely.

In regards to claim 20, Ford modified teaches the hair styling device having a battery power supply (Column 16, line 33), hence would power the device when/if not connected to an outlet 


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US 9808061 B2) in view of Goldman et al. (US 20180027940 A1), as applied to claim 14 above, and further in view of Yang et al. (US 20170163437 A1) .
In regards to claim 15, Ford modified fails to teach a command status monitor configured to generate a success or fail message indicative of a success or failure of the instruction in the hair styling device by the network communication circuit over the network to the application.  Yang on the other hand teaches a failed message indicative of a failed message via failed authentication message and/or failed instruction by way of an error message (Paragraphs 173, 175).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Yang’s teaching with Ford modified’s teaching in order to notify he user that the device to device pairing is functioning accordingly.

Claims 17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US 9808061 B2) in view of Goldman et al. (US 20180027940 A1), as applied to claim 16 above, and further in view of Nohra (US 20160087554 A1).
In regards to claim 17, Ford modified fails to teach an on/off sensor configured to determine n on/off status of the hair styling device indicating whether the hair styling device is powered on.  Nohra) on the other hand teaches a hair styling device with an on/off sensor which indicates whether the styling device is powered on or off (Paragraph 20).  It would have been obvious to a person of ordinary skill in 
In regards to claim 18, Ford modified via Nohra teaches the on/off status of the hair styling device (Paragraph 20).  Furthermore, Goldman teaches the status of the temperature of at least one of the heating element of the exposed heating surface (Paragraphs 18, 30, 36).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (US 9808061 B2) in view of Goldman et al. (US 20180027940 A1), as applied to claim 14 above, and further in view of Kant (US 20160219141 A1).
In regards to claim 19, Ford modified fails to teach a network connection configure to receive via the network communication circuit  a pair request indicating a request to pair the hair styling device with a user device  that contains the application.  Kant on the other hand teaches a network connection configure configured to receive via  the network communication circuit , a pair request  indicating a request to pair an appliance device with a user device that contains the application (Figure 4, Paragraph 22).  Kant further teaches transmitting to the user device via network an appliance identifier specific to an appliance (this is commonly done using Bluetooth connection/pairing protocol) (Paragraphs 22, 23), furthermore, receiving from the user device via network communication information forth network to connect the network based on the network communication information (Paragraph 23).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Kant’s teaching with Ford modified’s teaching in order to successfully link the user device to a hair styling device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                                                                                                                                                                                        
/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685